Citation Nr: 1329454	
Decision Date: 09/13/13    Archive Date: 09/20/13

DOCKET NO.  04-06 055	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio



THE ISSUES

1.  Entitlement to an increased rating for cold injury 
residuals of the right lower extremity, evaluated as 20 
percent disabling prior to May 2, 2012, and 30 percent 
disabling therefrom.

2.  Entitlement to an increased rating for cold injury 
residuals of the left lower extremity, currently evaluated 
as 20 percent disabling.

3.  Entitlement to an initial rating in excess of 10 percent 
for degenerative joint disease with meniscus tear and medial 
collateral ligament strain of the right knee.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant 


ATTORNEY FOR THE BOARD

J. Smith, Counsel


INTRODUCTION

The Veteran served on active duty from January 1982 to 
January 1985, and from July 1986 to August 1988.

This appeal comes before the Department of Veterans Affairs 
(VA) Board of Veterans Appeals (Board) from March 2003 and 
April 2005 rating decisions of the VA Regional Office (RO) 
in Cleveland, Ohio.  In March 2003, the RO denied 
evaluations in excess of 20 percent for each lower extremity 
affected by cold injury residuals.  In April 2005, service 
connection for right knee degenerative joint disease was 
granted by RO and a 10 percent disability evaluation was 
established, effective from February 9, 2004.  

The case was remanded by Board decision in September 2006 to 
schedule a hearing The Veteran was afforded a hearing before 
a Decision Review Officer at the RO in December 2009.  A 
transcript of this hearing is of record.

The appellant was additionally afforded a hearing in 
February 2012 before the undersigned Veteran's Law Judge 
sitting at Cleveland, Ohio.  A transcript of this hearing is 
also of record.  

In April 2012, the Board remanded the matter for additional 
development.  

Subsequent to the Board's remand, in a March 2013 rating 
decision, the evaluation assigned to the Veteran's cold 
injury residuals of the right lower extremity was increased 
to 30 percent, effective May 2, 2012.  The Veteran's claim 
has been recharacterized as shown on the title page, to 
depict the staged rating assigned to her disability.

The Board has considered documentation included in the 
Virtual VA system in reaching the determination below.  At 
present, the system contains VA treatment records that are 
not physically in the file, but that were considered by the 
RO in the last supplemental statement of the case.

The issues of increased ratings for cold injuries of the 
right and left lower extremities are addressed in the REMAND 
portion of the decision below and are REMANDED to the RO via 
the Appeals Management Center (AMC), in Washington, DC.


FINDING OF FACT

The Veteran's degenerative joint disease with meniscus tear 
and medial collateral ligament strain of the right knee is 
primarily manifested by complaints of pain, crepitus, and 
noncompensable limitation of flexion.  There is no 
limitation of extension, or recurrent instability or 
subluxation.


CONCLUSION OF LAW

The criteria for a rating in excess of 10 percent for 
degenerative joint disease with meniscus tear and medial 
collateral ligament strain of the right knee are not met. 
38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 
2012); 
38 C.F.R. §§ 3.102, 3.159, 4.1, 4.3, 4.7, 4.10, 4.27, 4.40, 
4.45, 4.59, 4.71, 4.71a, Diagnostic Codes 5099-5003 (2012).   

REASONS AND BASES FOR FINDING AND CONCLUSION

Notice and Assistance

Under applicable law, VA has a duty to notify and assist 
claimants in substantiating a claim for VA benefits.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 
2002 & Supp. 2012); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 
3.326(a) (2012).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Proper notice from VA must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek 
to provide; and (3) that the claimant is expected to 
provide.  This notice must be provided prior to an initial 
unfavorable decision on a claim by the agency of original 
jurisdiction (AOJ).  Mayfield v. Nicholson, 444 F.3d 1328 
(Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 
(2004).  

The Board finds that the content requirements of a duty to 
assist notice have been fully satisfied.  See 38 U.S.C.A. § 
5103(a); 38 C.F.R. § 3.159(b).  A letter from the RO dated 
in September 2004 provided the Veteran with an explanation 
of the type of evidence necessary to substantiate her claim, 
as well as an explanation of what evidence was to be provided 
by her and what evidence the VA would attempt to obtain on 
her behalf.  The Board acknowledges that Veteran was not 
provided with a separate notice letter regarding VA's 
assignment of disability ratings and effective dates.  
However, the absence of such notice is not shown to 
prejudice the Veteran. Because the Board herein denies the 
claim, no disability rating or effective date is being, or 
is to be, assigned.  Accordingly, there is no possibility of 
prejudice to the Veteran under the notice requirements of 
Dingess/Hartman.  For these reasons, VA has no outstanding 
duty to inform the Veteran that any additional information 
or evidence is needed.
VA also has a duty to assist the Veteran in the development 
of the claim.  This duty includes assisting the Veteran in 
the procurement of service treatment records and pertinent 
treatment records and providing an examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

Here, the Board finds that all relevant facts have been 
properly developed, and that all evidence necessary for 
equitable resolution of the issue has been obtained.  The 
Veteran's service treatment records and post service 
treatment records have been obtained.  Her Social Security 
Administration (SSA) records have been obtained.  She has 
been afforded VA examinations for the claim adjudicated 
herein.  The Board does not have notice of any additional 
relevant evidence which is available but has not been 
obtained.  

The Veteran was also afforded a personal hearing before the 
undersigned Veterans Law Judge (VLJ).  During the hearing, 
the VLJ clarified the issue on appeal, explained the concept 
of increased ratings, identified an evidentiary deficit, and 
suggested the submission of additional evidence to support 
the Veteran's claim.  The actions of the VLJ supplement the 
VCAA and comply with any related duties owed during a 
hearing. 

The Board is further satisfied that the RO has substantially 
complied with its April 2013 remand directives as they 
pertain to the claim herein decided.  Stegall v. West, 11 
Vet. App. 268, 271 (1998); see also D'Aries v. Peake, 22 
Vet. App. 97, 105 (2008) (finding that only substantial 
compliance, rather than strict compliance, with the terms of 
a Board engagement letter requesting a medical opinion is 
required).  As directed by the Board, the AOJ afforded the 
Veteran the opportunity to submit additional pertinent 
evidence, obtained updated medical records, and afforded her 
a VA examination for the claim decided herein.

For the foregoing reasons, the Board concludes that all 
reasonable efforts have been made by the VA to obtain 
evidence necessary to substantiate the Veteran's claim.  
Therefore, no further assistance to the Veteran with the 
development of evidence is required.  
Analysis

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities, which is based on 
average impairment of earning capacity resulting from a 
service-connected disability.  38 U.S.C.A. § 1155; 38 C.F.R. 
Part 4.  Where there is a question as to which of two 
ratings shall be applied, the higher rating will be assigned 
if the disability picture more nearly approximates the 
criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7.  After careful 
consideration of the evidence, any reasonable doubt 
remaining is resolved in favor of the Veteran.  38 C.F.R. 
§ 4.3.

In this case, the Veteran expressed timely disagreement with 
the April 2005 rating decision that granted her service 
connection for her right knee disability.  As such, the 
Veteran has appealed the initial evaluation assigned and the 
severity of her disability is to be considered during the 
entire period from the initial assignment of the disability 
rating to the present. See Fenderson v. West, 12 Vet. App. 
119 (1999).  

The Board has reviewed all of the evidence in the Veteran's 
claims folders.  Although the Board has an obligation to 
provide reasons and bases supporting this decision, there is 
no need to discuss, in detail, the extensive evidence of 
record. Indeed, the Federal Circuit has held that the Board 
must review the entire record, but does not have to discuss 
each piece of evidence.  Gonzales v. West, 218 F.3d 1378, 
1380-81 (Fed. Cir. 2000).  Therefore, the Board will 
summarize the relevant evidence where appropriate, and the 
Board's analysis below will focus specifically on what the 
evidence shows, or fails to show, as to the claim.

In the rating decision of April 2005, the RO assigned an 
initial 10 percent rating under the provisions of 38 C.F.R. 
§ 4.71a, Diagnostic Code 5003, effective February 9, 2004.  

Under Diagnostic Code 5003, degenerative arthritis 
established by X-ray findings is evaluated on the basis of 
limitation of motion under the appropriate diagnostic codes 
for the specific joint involved.  When, however, the 
limitation of motion of the specific joint or joints 
involved is noncompensable under the appropriate diagnostic 
codes, a rating of 10 percent is for application for each 
such major joint or group of minor joints affected by 
limitation of motion, to be combined, not added, under 
Diagnostic Code 5003.  The limitation of motion must be 
objectively confirmed by findings such as swelling, muscle 
spasm, or satisfactory evidence of painful motion. 38 C.F.R. 
§ 4.71a, DC 5003.  

VA's rating schedule provides for ratings of 0, 10, 20, or 
30 percent where there is limitation of flexion of the leg 
to 60, 45, 30, or 15, respectively.  It also assigns ratings 
of 0, 10, 20, and 30 percent for limitation of extension of 
the leg to 5, 10, 15, or 20 degrees, respectively.  38 
C.F.R. § 4.71a, Diagnostic Codes 5260, 5261.

Additionally, Diagnostic Code 5257 provides that other 
impairment of the knee, such as recurrent subluxation or 
lateral instability, is rated as 10 percent when slight, 20 
percent when moderate, and 30 percent when severe.  See 38 
C.F.R. § 4.71a, Diagnostic Code 5257.

Standard knee range of motion is from 0 degrees (extension) 
to 140 degrees (flexion).  See 38 C.F.R. § 4.71, Plate II.

The VA General Counsel has held that a claimant who has 
arthritis (resulting in limited or painful motion) and 
instability of a knee may be rated separately under 
Diagnostic Codes 5003 and 5257, cautioning that any such 
separate rating must be based on additional disabling 
symptomatology.  See VAOPGCPREC 23-97, 62 Fed. Reg. 63,604 
(1997); VAOPGCPREC 9-98, 63 Fed. Reg. 56,704 (1998).  The VA 
General Counsel has further held that separate ratings under 
38 C.F.R. § 4.71a, Diagnostic Code 5260 (limitation of 
flexion of the leg) and Diagnostic Code 5261 (limitation of 
extension of the leg) may be assigned for disability of the 
same joint. See VAOPGCPREC 9-2004; 69 Fed. Reg. 59,990 
(2004). 

The Board also notes that, when evaluating musculoskeletal 
disabilities, VA may, in addition to applying schedular 
criteria, consider granting a higher rating in cases in 
which the claimant experiences additional functional loss 
due to pain, weakness, excess fatigability, or 
incoordination, to include with repeated use or during 
flare-ups, and those factors are not contemplated in the 
relevant rating criteria.  See 38 C.F.R. §§ 4.40, 4.45 
(2011); DeLuca v. Brown, 8 Vet. App. 202, 204-7 (1995).  The 
provisions of 38 C.F.R. § 4.40 and 38 C.F.R. § 4.45 are to 
be considered in conjunction with the diagnostic codes 
predicated on limitation of motion.  See Johnson v. Brown, 9 
Vet. App. 7 (1996). 
 
Considering the pertinent evidence in light of the above, 
the Board finds that a rating greater than 10 percent for 
the Veteran's degenerative joint disease with meniscus tear 
and medial collateral ligament strain of the right knee is 
not warranted at any point.

In private medical records dating from January 2004 through 
September 2004, it was noted that the Veteran had recently 
undergone a right knee scope partial medial meniscectomy 
following a work-related injury.  In February 2004, she had 
an antalgic gait.  Skin was normal and swelling was absent.  
There was boggy effusion in the right knee.  The knee was 
stable on examination with no collateral or cruciate 
instability.  There was medial joint line tenderness.  The 
Veteran's range of motion was 0 to 120 degrees.  Later that 
month, an MRI scan showed an MCL sprain.  She was prescribed 
a brace, medication, and physical therapy.  In March, April, 
and May 2004, she was doing better.  She had a better gait 
pattern and a good active range of motion.  In June 2004, 
she was back to work on full duty, limited only by problems 
with her hand.  She had a good, active range of motion.  
There was mild medial joint line tenderness.  She had good 
stability.  In July 2004, she suffered a flare of knee pain.  
She had a good active range of motion.  She resumed using 
the brace, but did not require medication.  In August 2004, 
she had a good range of motion.  She had tenderness by the 
right patellar tendon, and mild quadricep weakness.  In 
September 2004, she was doing significantly better.  She had 
decreased pain and a good range of motion.  She had good 
strength.

On VA examination in April 2005, the Veteran walked with a 
slow, limping gait favoring her right knee.  An examination 
revealed a well-healed arthroscopy scar.  She had 
significant crepitus upon palpation of the patella, and mild 
swelling.  Her range of motion was from 0 to 120 degrees, 
with pain at 120 degrees.  She had slight medial joint line 
tenderness.  Lachman's and McMurray's testing was negative.  
An x-ray and MRI showed degenerative joint disease.

In August 2005, the Veteran had tenderness on palpation of 
the right knee. Her range of motion was -1 to 108 degrees.  
See CAPRI records.

In October 2005, the Veteran had tenderness on palpation of 
the right knee. Her range of motion was 0 to 113 degrees.  
See CAPRI records.

In February 2006, strength in the bilateral knees was 3+/5.  
The range of motion was within functional limits.  Varus 
stress test and Lachmans test were negative.  X-rays showed 
no acute fracture of the patella.  There were bilateral 
small joint effusions with minimal joint space narrowing.  
There were small osteophytes in the patellae bilaterally.

In May 2006, the Veteran's range of motion was 0 to 125 
degrees.  There was no effusion.  Collateral and cruciate 
ligaments were intact.  There was some subpatellar crepitus.  
McMurray's test was negative and there was no joint line 
tenderness.

On VA examination in April 2007, the Veteran's gait was 
slightly antalgic.  She favored her right knee.  Her range 
of motion was 0 to 140 degrees, actively and passively, 
limited by pain.  The additional limitation by pain was not 
specified.  There was no additional limitation in the range 
of motion on repetitive testing due to weakness, fatigue, a 
lack of endurance, or incoordination.  McMurray's test was 
positive.  There was no evidence of edema, effusion, 
redness, heat, erythema, abnormal movement, ankylosis, or 
guarding.  An MRI showed a new lateral meniscal tear and 
medial meniscal tear, PCL degeneration, and MCL strain. 

In April 2008 and July 2008, the Veteran's range of motion 
was 0 to 122 degrees.  Knee strength was 4+/5 bilaterally.  

On VA examination in September 2008, the Veteran's gait was 
normal.  There was no joint line tenderness. McMurray's and 
anterior drawer tests were negative.  The Veteran's range of 
motion was 0 to 130 degrees.  There was discomfort with both 
active and passive range of motion.  There was no further 
limitation of motion on repetitive use due to weakness, 
fatigue, or incoordination.  The examiner found that this 
disability, combined with cold injuries to the lower 
extremities, osteoarthritis of the left knee, neuroma of the 
right foot, and bilateral tinea pedis, rendered her unable 
to obtain and maintain gainful employment.  

On VA examination in October 2010, the Veteran had a range 
of motion of 0 to 140 degrees with pain on motion.  There 
was no additional limitation of motion on repetition.  
Muscle strength was 4/4.  Popliteal pulses were normal.  
There was no warmth or effusion.  Anterior and Posterior 
drawer testing was negative, and the knee was stable to 
varus and valgus stress.  There was mild crepitus and pain 
with bilateral patellar compression.  X-rays showed mild 
smooth hypertrophic spurring at the quadriceps insertion 
site on the patella, superiorly and inferiorly.  There was 
minimal narrowing and degenerative change in the medial knee 
compartment.  The examiner found that the right knee 
disability prevented prolonged standing and walking, and 
coupled with her other physical limitations, that she was 
unable to establish and maintain full-time gainful 
employment.

On VA examination in May 2012, the Veteran displayed flexion 
to 140 degrees or greater with no objective evidence of 
painful motion.  Extension was to 0 degrees with no 
objective evidence of painful motion.  The Veteran could 
perform repetitive-use testing with 3 repetitions, with a 
range of motion from 0 to 140 degrees or greater.  She had 
no additional limitation of motion following repetitive-use 
testing.  The examiner found no functional loss or 
functional impairment of the knee or lower leg.  There was 
pain on palpation of the joint line and soft tissues.  
Muscle strength testing was normal.  Joint stability testing 
was normal, including anterior stability, posterior 
stability, and medial-lateral stability.  There was no 
evidence or history of recurrent patellar 
subluxation/dislocation.  There were no residual signs or 
symptoms due to her meniscectomy.  She had bilateral 
crepitus.  She had a scar that was not painful, not 
unstable, was smaller than 6 square inches.   X-rays 
revealed enthesophytes, well-maintained joint spaces, and 
marginal osteophytes.  The right knee disability impacted 
her ability to stand or walk for prolonged periods of time.

A 10 percent evaluation has been assigned for the knee 
disability.  This evaluation contemplates periarticular 
pathology productive of painful motion.  It is also 
consistent with limitation of flexion to 45 degrees.  In 
order to warrant a higher evaluation, there must be the 
functional equivalent of limitation of flexion to 30 
degrees.  DeLuca.  Separate evaluations may be assigned for 
compensable limitation of extension, instability or 
subluxation.  Consideration must also be given to the 
criteria for rating semilunar cartilage as that contemplates 
the meniscus.  We do note that since Codes 5258 contemplate 
pain and locking (limited motion) such code may not be 
separately rated from limited motion.

Here, we find that a higher evaluation is not warranted.  
While the Veteran has consistently complained of knee pain, 
the objective medical evidence demonstrates flexion limited 
to no less than 108 degrees, and full extension.  As such, 
motion of the knee has not been limited to the degree 
necessary to assign a higher or separate rating for the 
service-connected disability.  Given the objective findings 
of decreased (albeit, noncompensable) right knee flexion, 
and the Veteran's subjective complaints, the RO has 
appropriately assigned a 10 percent rating for the knee; 
however, no higher rating is assignable on the basis of 
limited motion or the functional equivalent of limited 
flexion or extension.  

As regards the DeLuca factors, the Board acknowledges the 
evidence of pain on motion and the Veteran's functional 
limitations.  Despite this, each VA examiner has found that 
repetitive movement did not change the Veteran's range of 
motion.  The examiners did not document weakness, decreased 
endurance, or easy fatigability due to repetitive motion.  
Based on this evidence, the Board finds insufficient medical 
evidence to support that the Veteran's pain, weakness, or 
fatigability is so disabling as to actually or effectively 
limit knee motion to such an extent as to warrant assignment 
of a higher rating under either 38 C.F.R. § 4.71a, 
Diagnostic Code 5260 or 5261.  Stated differently, neither 
the lay nor medical evidence establishes a functional degree 
of limitation of extension.  Therefore, a separate 
evaluation is not warranted for limitation of extension.  
Similarly, although there is limitation of flexion, neither 
the lay nor medical evidence suggests that flexion is 
functionally limited to less than 45 degrees due to any 
factor.  Rather, all the evidence establishes that she 
retains useful flexion better than 45 degrees.

The Board also finds that no higher or additional rating for 
recurrent subluxation or lateral instability of the right 
knee under Diagnostic Code 5257 is warranted.  The record 
has consistently showed no subluxation or instability, and 
the May 2012 VA examiner found no history of such.  While a 
McMurray's test was positive in April 2007 for a meniscal 
tear, it appears the tear was repaired and no instability or 
subluxation resulted.  Even if we accept that there was not 
a surgical repair, the finding of the new tear would not 
warranted either a separate or a higher evaluation under 
codes 5258 or 5259.  Although we accept the report of pain, 
the evidence establishes that she has not had frequent 
episodes of locking and the record establishes that she had 
not had effusion.  

Based on the record above, there is no basis for assignment 
of a separate compensable rating for the right knee on the 
basis of instability or meniscus impairment.  See VAOPGCPREC 
23-97; VAOPGCPREC 9-98.

Furthermore, no other diagnostic code provides a basis for 
assignment of a rating in excess of 10 percent for the right 
knee.  Disabilities of the knee and leg are rated under 38 
C.F.R. § 4.71a, Diagnostic Codes 5256 to 5263; however, the 
majority of these diagnostic codes simply do not apply to 
the Veteran's service-connected knee disability.  As it is 
neither contended nor shown that the Veteran's service-
connected knee disability involves ankylosis, impairment of 
the tibia and fibula, or genu recurvatum, there is no basis 
for assignment of any higher rating under Diagnostic Codes 
5256, 5262, or 5263.  See 38 C.F.R. § 4.71a. 

The Board has also considered whether a separate evaluation 
is warranted for the post operative scar.  However, the scar 
has been described as healed.  There is no lay or medical 
evidence of pain, tenderness or of a size that would warrant 
a compensable evaluation.

The Board has specifically considered the appellant's 
pleadings and testimony.  In essence, she has reported a 
pain level of 10, limping, limited motion, locking, swelling 
and instability.  She is competent to report each 
manifestation.  However, competence and credibility are 
different matters.  Here, we have volumes of evidence and 
her testimony is generally inconsistent with the more 
probative and more credible findings of the examiners.  In 
sum, the pleadings are wildly inconsistent with the more 
objective evidence and are not credible.

Under these circumstances, the Board finds that the record 
presents no basis for assignment of a higher rating for the 
right knee under the applicable rating criteria.

Additionally, the Board finds that there is no showing that 
the Veteran's service-connected right knee disability 
reflects so exceptional or so unusual a disability picture 
as to warrant the assignment of any higher rating on an 
extra-schedular basis.  See 38 C.F.R. § 3.321(b).

The threshold factor for extra-schedular consideration is a 
finding on the part of the RO or the Board that the evidence 
presents such an exceptional disability picture that the 
available schedular ratings for the service-connected 
disability at issue are inadequate.  See Fisher v. Principi, 
4 Vet. App. 57, 60 (1993).  See also 38 C.F.R. 
§ 3.321(b)(1); VA Adjudication Procedure Manual, Pt. III, 
Subpart iv, Ch. 6, Sec. B(5)(c).  Therefore, initially, 
there must be a comparison between the level of severity and 
the symptomatology of the claimant's disability with the 
established criteria provided in the rating schedule for 
this disability.  If the criteria reasonably describe the 
claimant's disability level and symptomatology, then the 
disability picture is contemplated by the rating schedule, 
the assigned rating is therefore adequate, and no referral 
for extra-schedular consideration is required.  See 
VAOGCPREC 6-96 (Aug. 16, 1996).  Thun v. Peake, 22 Vet. App. 
111 (2008).

If the rating schedule does not contemplate the claimant's 
level of disability and symptomatology, and is found 
inadequate, the RO or Board must determine whether the 
claimant's exceptional disability picture exhibits other 
related factors such as those provided by the regulation as 
"governing norms" (including marked interference with 
employment and frequent periods of hospitalization).  
38 C.F.R. § 3.321(b)(1).  If so, then the case must be 
referred to the Under Secretary for Benefits or the Director 
of the Compensation and Pension Service for completion of 
the third step: a determination of whether, to accord 
justice, the claimant's disability picture requires the 
assignment of an extra-schedular rating.  Thun, supra.

Here, the Board finds the applicable schedular criteria 
appear to be fully adequate to rate the disability under 
consideration.  The rating schedule fully contemplates the 
described symptomatology, and provides for ratings higher 
than that assigned based on more significant functional 
impairment.  The Board cannot find that the rating schedule 
is impractical in addressing any of the Veteran's 
symptomatology.  In essence, all of the Veteran's symptoms-
namely, pain, weakness, fatigue, and limited motion-are 
contemplated by the diagnostic codes pertaining to the knee 
and leg, and, as discussed above, have been considered in 
the assignment of the 10 percent rating.  

The Board points out that, even if the applicable rating 
criteria were deemed inadequate to evaluate the right knee, 
this disability alone has not objectively been shown to 
markedly interfere with employment (i.e., beyond that 
contemplated in the 10 percent rating assigned.)  Rather, 
the record establishes that a combination of various medical 
conditions have rendered her unemployable; indeed, she is in 
receipt of a total rating based on individual 
unemployability (TDIU), effective January 13, 2007.   
Additionally, the evidence does not establish that the 
Veteran's right knee disability requires frequent 
hospitalization.  In the absence of evidence of any of the 
factors outlined above, the criteria for invoking the 
procedures set forth in 38 C.F.R. § 3.321(b)(1) are not met.  
See Thun v. Peake, 22 Vet. App. 111, 115 (2008).  See also 
Bagwell v. Brown, 9 Vet. App. 337, 338-9 (1996); Floyd v. 
Brown, 9 Vet. App. 88, 96 (1996); Shipwash v. Brown, 8 Vet. 
App. 218, 227 (1995).

In reaching this decision, the Board has considered the 
Veteran's own assertions regarding her symptoms, which she 
is certainly competent to provide.  See, e.g., Layno v. 
Brown, 6 Vet. App. 465, 470 (1994) and Grottveit v. Brown, 5 
Vet. App. 91, 93 (1993).  However, the criteria needed to 
support higher ratings require medical findings that are 
within the province of trained medical professionals.  See 
Jones v. Brown, 7 Vet. App. 134, 137-138 (1994).  As such, 
the Veteran's assertions are not considered more persuasive 
than the objective medical findings which, as indicated 
above, do not support a higher rating than that already 
assigned.

Finally, the Board considered whether an inferred claim for 
a total disability rating based on individual 
unemployability has been raised pursuant to Rice v. 
Shinseki, 22 Vet. App. 447 (2009).  As noted, the Veteran 
here was awarded a TDIU from January 13, 2007.  As such, 
Rice is inapplicable from January 13, 2007 onward.  Prior to 
this date, the evidence of record indicates that the Veteran 
was employed.  Therefore, the Board does not find that a 
claim for a TDIU prior to January 13, 2007 is reasonably 
raised by the record.  See Rice v. Shinseki, 22 Vet. App. 
447, 453 (2009).

 For all the foregoing reasons, the claim for a higher 
rating must be denied.  In reaching this conclusion, the 
Board has considered the applicability of the benefit-of-the 
doubt doctrine; however, as the preponderance of the 
evidence is against assignment of a higher rating, that 
doctrine is not applicable.  See 38 U.S.C.A. § 5107(b); 38 
C.F.R. §§ 3.102, 4.3; Gilbert, 1 Vet. App. at 53-56.


ORDER

An initial increased disability rating in excess of 10 
percent for degenerative joint disease with meniscus tear 
and medial collateral ligament strain of the right knee is 
denied. 



REMAND

The Board's review of the claims file reveals that further 
RO action on the claims remaining on appeal is warranted.  

In addition, a remand is necessary in order to afford the 
Veteran current VA examinations for the remaining claims on 
appeal.  The Veteran's cold injury residuals of the 
bilateral legs are rated under Diagnostic Code 7122.  Under 
that code, other disabilities that have been diagnosed as 
the residual effects of the cold injury, such as peripheral 
neuropathy and Raynaud's phenomenon, area to be separately 
evaluated.  38 C.F.R. § 4.104, Diagnostic Code 7122, Note 
(1).  

In this case, the Veteran is already service-connected for a 
number of disabilities related to her in-service cold 
injury, including those on appeal, as well as a psychiatric 
disability, cold-induced urticaria, tinea pedis, and neuroma 
of the right foot. 

The record reflects that the Veteran also suffers from 
peripheral neuropathy of the bilateral feet, however, the 
Board is unable to independently determine whether this is 
related to the Veteran's service-connected cold injuries, or 
her non-service connected diabetes mellitus.  The diagnosis 
of peripheral neuropathy is documented, for example, in VA 
treatment records of September 2006 and October 2008.  On 
recent VA examination in May 2012 for cold residuals, the 
examiner made no mention of peripheral neuropathy.  A 
finding should be made as to the etiology of this disorder 
before the Veteran's cold injury residuals are adjudicated 
by the Board.

Additionally, the record shows that the Veteran was 
diagnosed with Raynaud's phenomenon on VA examination in 
November 2010.  While it appears this is associated with her 
cold injury residuals, the examiner did not explicitly state 
so.  Moreover, this disability is rated under 38 C.F.R. § 
4.104, Diagnostic Code 7117 based on the frequency of 
"characteristic attacks."  Characteristic attacks are 
defined as "sequential color changes of the digits of one or 
more extremities lasting minutes to hours, sometimes with 
pain and paresthesias, and precipitated by exposure to cold 
or by emotional upsets."  See Note.  The November 2010 
examiner did not offer findings regarding the frequency of 
attacks.  Also, the November 2010 examiner stated that the 
Veteran's symptoms of a characteristic attack are only pain 
and numbness.  It should be confirmed that the requisite 
sequential color changes also occur.  The May 2012 VA 
examiner made no mention of the Veteran's Raynaud's 
phenomenon.  This information should be sought before 
adjudicating the claims.

Accordingly, the case is REMANDED for the following action:

1.  Afford the Veteran a VA examination 
to address the current severity of her 
cold injury residuals of the bilateral 
extremities.  The examiner is to be 
provided access to the claims folder, a 
copy of this remand, and Virtual VA.  

In accordance with the latest worksheets 
for rating cold injury residuals, the 
examiner is to provide a detailed review 
of the Veteran's pertinent medical 
history, current complaints, and the 
nature and extent of any disability due 
to cold injury residuals.     

The examiner should identify and 
describe all complications of the 
Veteran's cold injury residuals.  In 
particular, the examiner should indicate 
whether the Veteran's peripheral 
neuropathy and Raynaud's phenomenon are 
complications of her cold injury 
residuals, and offer findings in 
accordance with the applicable worksheet 
for each related disability.

A complete rationale for any opinions 
expressed must be provided.
2.  The Veteran should be notified that 
it is her responsibility to report for 
the examination and to cooperate in the 
development of the claims.  The 
consequences for failure to report for a 
VA examination without good cause may 
include denial of the claim.  
38 C.F.R. §§ 3.158, 3.655 (2012).  
 
3.  After the completion of any action 
deemed appropriate in addition to that 
requested above, the appellant's claims 
should be readjudicated.  
If the benefit sought remains denied, 
the appellant should be provided a 
supplemental statement of the case. 

The appellant has the right to submit additional evidence 
and argument on the matter or matters the Board has 
remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).




______________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


